A natural parent may not be deprived of custody of his or her child absent "surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544; see, Matter of Male Infant L., 61 NY2d 420). If such extraordinary circumstances are present, the court must determine the best interests of the child in awarding custody (see, Matter of Male Infant L., supra). Here, prior findings of sexual abuse and neglect against the appellant father supported the Family Court’s finding that extraordinary circumstances were present. Further, in light of these extraordinary circumstances, the court’s award of custody to the petitioners, who are the grandparents of the subject child, was not an improvident exercise of discretion (see, Matter of Antoinette M. v Paul Seth G., 202 AD2d 429). Mangano, P. J., Miller, Ritter and Hart, JJ., concur.